


L-3 COMMUNICATIONS HOLDINGS, INC.

1998 DIRECTORS STOCK OPTION PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

(Version 0001)

THIS AGREEMENT, effective as of the Grant Date (as defined below), is between
L-3 Communications Holdings, Inc., a Delaware corporation (the “Company”), and
the Optionee (as defined below).

WHEREAS, the Company has adopted the 1998 Directors Stock Option Plan for
Non-Employee Directors of L-3 Communications Holdings, Inc. (the “Plan”);

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant an option to the Optionee as provided herein and the Company and the
Optionee hereby wish to memorialize the terms and conditions applicable to the
Option (as defined below); and

WHEREAS, the following terms shall have the following meanings for purposes of
this Option Agreement:

“Award Letter” shall mean the letter to the Optionee attached hereto as
Exhibit A;

“Common Stock” means the Company’s Common Stock, par value $0.01 per share;

“Exercise Price” shall mean the “Grant Price” listed in the Award Letter;

“Grant Date” shall mean the “Grant Date” listed in the Award Letter;

“Option Agreement” or this “Agreement” shall mean this agreement including
(unless the context otherwise requires) the Award Letter.

“Optionee” shall mean the “Plan Participant” listed in the Award Letter; and

“Shares” shall mean that number of shares of Common Stock listed in the Award
Letter as “Awards Granted.”

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of Option.

1.1 Effective as of the Grant Date, for good and valuable consideration, the
Company hereby irrevocably grants to the Optionee the right and option (the
“Option”) to purchase all or any part of the Shares, subject to, and in
accordance with, the terms and conditions set forth in this Option Agreement.

1.2 The Option is not intended to qualify as an Incentive Stock Option within
the meaning of Section 422 of the Code.

1.3 This Option Agreement shall be construed in accordance and consistent with,
and subject to, the terms of the Plan (the provisions of which are incorporated
hereby by reference); and, except as otherwise expressly set forth herein, the
capitalized terms used in this Option Agreement shall have the same definitions
as set forth in the Plan. In the event of any conflict between one or more of
this Option Agreement, the Award Letter and the Plan, the Plan shall govern this
Option Agreement and the Award Letter, and the Option Agreement (to the extent
not in conflict with the Plan) shall govern the Award Letter.

 

 

-1-

 

--------------------------------------------------------------------------------






2. Exercise Price.

The price at which the Optionee shall be entitled to purchase the Shares upon
the exercise of the Option shall be the Exercise Price per share, subject to
adjustment as provided in Section 9.

3. Duration of Option.

The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”);
provided, however, that the Option may be earlier terminated as provided in
Section 6 hereof.

4. Exercisability of Option.

Unless otherwise provided in this Option Agreement or the Plan, the Option shall
entitle the Optionee to purchase, in whole at any time or in part from time to
time, one-third (1/3rd) of the total number of shares covered by the Option on
the first anniversary of the Grant Date, an additional one-third (1/3rd) of the
total number of Shares covered by the Option on the second anniversary of the
Grant Date and the final one-third (1/3rd) of the total number of Shares covered
by the Option on the expiration of the third anniversary of the Grant Date. Each
such right of purchase shall be cumulative and shall continue, unless sooner
exercised or terminated as herein provided, during the remaining period of the
Exercise Term. Any fractional number of shares resulting from the application of
the foregoing percentages shall be rounded to the next higher whole number of
Shares (not to exceed the total number of Shares granted as provided in Section
1.1).

5. Manner of Exercise and Payment.

5.1 Subject to the terms and conditions of this Option Agreement and the Plan,
the Option may be exercised by delivery of written notice to the Secretary of
the Company (or his or her designee), at its principal executive office. Such
notice shall state that the Optionee or other authorized person is electing to
exercise the Option and the number of Shares in respect of which the Option is
being exercised and shall be signed by the person or persons exercising the
Option. In the event the Company has designated an Award Administrator (as
defined below), the Option may also be exercised by giving notice (including
through electronic means) in accordance with the procedures established from
time to time by the Award Administrator. Any exercisable portion of the Option
or the entire Option, if then wholly exercisable, may be exercised in whole or
in part, provided that partial exercise shall be for whole shares of Common
Stock only. If requested by the Committee, such person or persons shall (i)
deliver this Agreement (including the Award Letter) to the Secretary of the
Company who shall endorse thereon a notation of such exercise and (ii) provide
satisfactory proof as to the right of such person or persons to exercise the
Option.

5.2 The notice of exercise described in Section 5.1 shall be accompanied by
either (i) payment of the full purchase price for the Shares in respect of which
the Option is being exercised and of all applicable Withholding Taxes (as
defined in Section 11) pursuant to Section 11 hereof, in cash (or, subject to
the discretion of the Committee, by check, by withholding or delivering a
portion of the Shares otherwise issuable, or by any combination of cash, check
and/or withholding or delivery of Shares) or (ii) instructions from the Optionee
to the Company directing the Company to deliver a specified number of Shares
directly to a designated broker or dealer pursuant to a cashless exercise
election, in which case the Company must receive in cash (or, subject to the
Plan and to the discretion of the Committee, by check, by withholding or
delivering a portion of the Shares otherwise issuable, or by any combination of
cash, check and/or withholding or delivering of Shares), prior to the issuance
of the Shares in respect of which the Option is being exercised, the full
purchase price for the Shares in respect of which the Option is

 

 

-2-

 

--------------------------------------------------------------------------------






being exercised and all applicable Withholding Taxes pursuant to Section 11
hereof. The value of any Shares withheld or delivered in satisfaction of the
purchase price for the Shares in respect of which the Option is being exercised
and/or Withholding Taxes shall be determined by reference to the Fair Market
Value of such Shares as of the date of such withholding or delivery.

5.3 Upon receipt of the notice of exercise and any payment or other
documentation as may be necessary pursuant to Sections 5.1 and 5.2 relating to
the Shares in respect of which the Option is being exercised, the Company shall,
subject to the Plan and this Option Agreement, take such action as may be
necessary to effect the transfer to the Optionee of the number of Shares as to
which such exercise was effective.

5.4 The Optionee shall not be deemed to be the holder of, or to have any of the
rights and privileges of a stockholder of the Company in respect of, Shares
purchased upon exercise of the Option until (i) the Option shall have been
exercised pursuant to the terms of this Option Agreement and the Optionee shall
have paid the full purchase price for the number of Shares in respect of which
the Option was exercised and any applicable Withholding Taxes and (ii) the
Company shall have issued the Shares in connection with such exercise.

6. Termination of Employment.

6.1 If, prior to the date of the initial vesting of the Option pursuant to
Section 4 hereof (the “Initial Vesting Date”), the Optionee ceases to be a
director of the Company for any reason, other than death or permanent disability
(as herein defined), the Optionee’s right to exercise the Option shall terminate
as of the effective date of termination of the Optionee’s service as a director
(the “Termination Date”) and all rights hereunder shall cease (unless otherwise
provided for by the Committee in accordance with the Plan). For purposes hereof,
“permanent disability” means incapacity due to physical or mental illness as a
result of which the Optionee would be eligible for benefits under the long-term
disability plan or policy of the Company which is in effect at the time Optionee
becomes incapacitated as if the Optionee were a participant thereunder.

6.2 If the Optionee ceases to be a director of the Company by reason of death or
permanent disability, the Option shall become immediately fully exercisable as
to 100% of the Shares subject to the Option, and the Optionee or the executor or
administrator of the estate of the Optionee or the person or persons to whom the
Option shall have been validly transferred by the executor or the administrator
pursuant to will or the laws of descent or distribution shall have the right,
within one year from the date of the Optionee’s death or permanent disability,
to exercise the Option, subject to any other limitation contained herein on the
exercise of the Option in effect at the date of exercise.

6.3 If, on or after the Initial Vesting Date, the Optionee ceases to be a
director of the Company for any reason other than for Cause or death or
permanent disability, the Optionee shall have the right within three months
after the Termination Date to exercise the Option to the extent that
installments thereof shall have been or become exercisable at the Termination
Date and shall not have been exercised, subject to any other limitation
contained herein on the exercise of the Option in effect at the date of
exercise, and (unless otherwise provided for by the Committee in accordance with
the Plan) the Optionee’s right to exercise any installments of the Option that
were not exercisable at the Termination Date (if any) shall terminate as of the
Termination Date. If the Optionee ceases to be a director of the Company for
Cause, the Option shall terminate as of the Termination Date, whether or not
exercisable. For purposes hereof, “Cause” means the Optionee’s (i) intentional
failure to perform his/her duties as a director, (ii) dishonesty or willful
misconduct in the performance of such duties, (iii) engaging in a transaction in
connection with the performance of duties to the Company which transaction is
adverse to the interests of the Company or its subsidiaries and is engaged in
for personal profit or (iv) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses).

 

 

-3-

 

--------------------------------------------------------------------------------






6.4 If the Optionee shall die or become permanently disabled within the
three-month period referred to in 6.3 above, the Optionee or the executor or
administrator of the estate of the Optionee or the person or persons to whom the
Option shall have been validly transferred by the executor or administrator
pursuant to will or the laws of descent and distribution shall have the right,
within one year from the date of the Optionee’s death or permanent disability,
to exercise the Option to the extent that the Option was exercisable at the date
of death or permanent disability, subject to any other limitation contained
herein on the exercise of the Option in effect at the date of exercise.

7. Nontransferability.

The Option shall not be transferable other than by will or by the laws of
descent and distribution, and during the lifetime of the Optionee, the Option
shall be exercisable only by the Optionee, except that the Option may be
transferred to and exercised by a family member or family members of the
Optionee, or transferred to an irrevocable trust or trusts established for the
benefit of the Optionee’s family members during this Optionee’s lifetime. After
the death of the Optionee, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 6.4, be exercised
by the Optionee’s personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

8. No Right to Continue as a Director.

Nothing in this Option Agreement or the Plan shall be interpreted or construed
to confer upon the Optionee any right to continue as a director of the Company,
nor shall this Agreement or the Plan interfere in any way with the right of the
Company or its directors or stockholders to remove the Optionee as a director in
accordance with the By-laws of the Company.

9. Adjustments.

In the event that the outstanding shares of the Common Stock are, from time to
time, changed into or exchanged for a different number or kind of shares of the
capital stock of the Company or other securities of the Company by reason of a
merger, consolidation, recapitalization, reclassification, stock split, stock
dividend, combination of capital stock, or other similar increase or decrease in
the number of shares outstanding without receiving compensation therefor, the
Committee shall, in accordance with the terms of the Plan, make an appropriate
and equitable adjustment in the number and kind of Shares or other consideration
as to which such Option, or portions thereof then unexercised, shall be
exercisable and the exercise price therefor. Any such adjustment made by the
Committee shall be final, binding and conclusive upon the Optionee, the Company
and all other interested persons. Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to the
Option. This paragraph shall also apply with respect to any extraordinary
dividend or other extraordinary distribution in respect of the Common Stock
(whether in the form of cash or other property).

10. Effect of a Change in Control.

10.1 Notwithstanding anything contained in the Plan or this Agreement to the
contrary, in the event of a Change in Control, (a) the Option becomes
immediately and fully exercisable as to 100% of the Shares subject to the
Option, and (b) upon termination of an Optionee’s employment with the Company,
following a Change in Control, the Option shall remain exercisable until one
year after termination, but in no event beyond the Exercise Term. The Company
reserves the right to change or modify in any way the definition of Change of
Control set forth in this Option Agreement and any such change or modification
shall be binding on the Optionee.

 

 

-4-

 

--------------------------------------------------------------------------------






10.2 For the purposes of this Option Agreement, “Change in Control shall mean
the first to occur of the following:

 

a.

The acquisition by any person or group (including a group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company or any
of its subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 51% or more of the combined voting power
of the Company’s then outstanding voting securities, other than by any employee
benefit plan maintained by the Company;

 

b.

The sale of all or substantially all the assets of the Company and its
subsidiaries taken as a whole; or

 

c.

The election, including the filling of vacancies, during any period of 24 months
or less, of 50% or more, of the members of the Board of Directors, without the
approval of Continuing Directors, as constituted at the beginning of such
period. “Continuing Directors” shall mean any director of the Company who either
(i) is a member of the Board of Directors on the Grant Date, or (ii) is
nominated for election to the Board of Directors by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.

11. Withholding of Taxes.

The Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Option. The Optionee shall pay the Withholding Taxes to the
Company in cash (or, subject to the Plan and to the discretion of the Committee,
by check, by delivery of Shares, by withholding of Shares pursuant to the Tax
Election (as defined below) or by any combination of cash, check and/or delivery
or withholding of Shares) prior to the issuance of the Shares. In connection
with the satisfaction of the Withholding Taxes, the Optionee may make a written
election (the “Tax Election”), which may be accepted or rejected in the
discretion of the Committee, to have withheld a portion of the Shares issuable
to him or her upon exercise of the Option.

12. Optionee bound by the Plan.

The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

13. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but, subject to paragraph 10.1 and to the terms and
conditions of the Plan, only by a written instrument executed by the parties
hereto.

14. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

15. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.

 

 

-5-

 

--------------------------------------------------------------------------------






16. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Optionee or the
Optionee’s legal representatives. All obligations imposed upon the Optionee and
all rights granted to the Company under this Agreement shall be final, binding
and conclusive upon the Optionee’s heirs, executors, administrators and
successors.

17. Administration.

The Committee shall have the power to interpret the Plan and this Option
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action determination or interpretation made in good faith with
respect to the Plan or the Options. In its absolute discretion, the Board of
Directors may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Option Agreement.

18. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Optionee and Company for all
purposes.

19. Data Privacy Consent.

As a condition of the grant of the Option, the Optionee hereby consents to the
collection, use and transfer of personal data as described in this paragraph.
The Optionee understands that the Company and its subsidiaries hold certain
personal information about the Optionee, including name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, ownership interests or directorships held in the Company or its
subsidiaries, and details of all stock options or other equity awards or other
entitlements to shares of common stock awarded, cancelled, exercised, vested or
unvested (“Data”). The Optionee further understands that the Company and its
subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration and management of the Optionee’s participation
in the Plan, and that the Company and any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Optionee understands that these
recipients may be located in the European Economic Area or elsewhere, such as
the United States. The Optionee hereby authorizes them to receive, possess, use,
retain and transfer such Data as may be required for the administration of the
Plan or the subsequent holding of shares of common stock on the Optionee’s
behalf, in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer to a broker or other third party with whom the Optionee
may elect to deposit any shares of common stock acquired under the Plan. The
Optionee may, at any time, view such Data or require any necessary amendments to
it.

20. Limitation on Rights; No Right to Future Grants.

By accepting this Agreement and the grant of the Options evidenced hereby, the
Optionee expressly acknowledges that (a) the Plan is discretionary in nature and
may be suspended or terminated by the Company at any time; (b) the grant of
Options is a one-time benefit that does not create any contractual or other
right to receive future grants of options, or benefits in lieu of options; (c)
all

 

 

-6-

 

--------------------------------------------------------------------------------






determinations with respect to future options grants, if any, including the
grant date, the number of Shares granted, the exercise price and the exercise
date or dates, will be at the sole discretion of the Company; (d) the Optionee’s
participation in the Plan is voluntary; and (e) the future value of the
underlying Shares is unknown and cannot be predicted with certainty. In
addition, the Optionee understands, acknowledges and agrees that the Optionee
will have no rights to compensation or damages related to option proceeds in
consequence of the termination of the Optionee’s service as a director for any
reason whatsoever and whether or not in breach of contract.

21. Subsidiary.

As used herein, the term “subsidiary” shall mean, as to any person, any
corporation, association, partnership, joint venture or other business entity of
which 50% or more of the voting stock or other equity interests (in the case of
entities other than corporations), is owned or controlled (directly or
indirectly) by that entity, or by one or more of the Subsidiaries of that
entity, or by a combination thereof.

22. Award Administrator.

The Company may from time to time to designate a third party (an “Award
Administrator”) to assist the Company in the implementation, administration and
management of the Plan and any Options granted thereunder, including by sending
Award Letters on behalf of the Company to Optionees, and by facilitating through
electronic means acceptance of Option Agreements by Optionees and Option
exercises by Optionees.

23. Book Entry Delivery of Shares.

Whenever reference in this Agreement is made to the issuance or delivery of
certificates representing one or more Shares, the Company may elect to issue or
deliver such Shares in book entry form in lieu of certificates.

 

 

-7-

 

--------------------------------------------------------------------------------






24. Acceptance.

This Agreement shall not be enforceable until it has been executed by the
Optionee. In the event the Company has designated an Award Administrator, the
acceptance (including through electronic means) of the Option contemplated by
this Option Agreement in accordance with the procedures established from time to
time by the Award Administrator shall be deemed to constitute the Optionee’s
acknowledgment and agreement to the terms and conditions of this Option
Agreement and shall have the same legal effect in all respects of the Optionee
having executed this Option Agreement by hand.

 

 

 

By: 

L-3 COMMUNICATIONS HOLDINGS, INC.

 

 

 

 

 

 

 

[img1.jpg]


 

 

 

Michael T. Strianese

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

[img2.jpg]


 

 

 

Kathleen E. Karelis

 

 

 

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

Acknowledged and Agreed
as of the date first written above:

 

 

 

       



 

 



Optionee Signature

 

 

 

 

 

-8-

 

--------------------------------------------------------------------------------